
	

113 HR 430 IH: Protect Our Military Trainees Act
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 430
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Ms. Speier (for
			 herself and Mr. Heck of Nevada)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the Uniform Code of Military Justice to protect
		  new members of the Armed Forces who are undergoing basic training from the
		  sexual advances of the members of the Armed Forces responsible for their
		  instruction.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Our Military Trainees
			 Act.
		2.Prohibition on
			 sexual acts and sexual contact between certain military instructors and their
			 trainees
			(a)ProhibitionSection 920 of title 10, United States Code
			 (article 120 of the Uniform Code of Military Justice), is amended—
				(1)by redesignating
			 subsections (e) through (g) as subsections (f) through (h); respectively;
			 and
				(2)by inserting after subsection (d) the
			 following new subsection (e):
					
						(e)Sexual acts and
				sexual contact between certain military instructors and trainees
							(1)Enhanced sexual
				assault prohibitionA
				military instructor who commits a sexual act upon a member of the armed forces
				while the member is undergoing basic training (or its equivalent) or within 30
				days after completing such training—
								(A)is guilty of sexual assault if the military
				instructor exercised any supervisory authority over the member during such
				training; and
								(B)shall be punished
				as a court-martial may direct.
								(2)Enhanced abusive
				sexual contact prohibitionA
				military instructor who commits or causes sexual contact upon or by a member of
				the armed forces while the member is undergoing basic training (or its
				equivalent) or within 30 days after completing such training—
								(A)is guilty of abusive sexual contact if the
				military instructor exercised any supervisory authority over the member during
				such training; and
								(B)shall be punished
				as a court-martial may direct.
								(3)Covered military
				instructorsThis subsection
				applies with respect to the following members of the armed forces otherwise
				subject to this chapter:
								(A)Drill Sergeants in the Army.
								(B)Drill Instructors
				in the Marine Corps.
								(C)Recruit Division
				Commanders in the Navy.
								(D)Military Training
				instructors in the Air Force.
								(E)Company Commanders
				in the Coast Guard.
								(F)Such other members of the armed forces as
				the Secretary concerned may designate as having supervisory authority over new
				recruits undergoing basic training (or its equivalent).
								(4)ConsentLack of consent is not an element and need
				not be proven in any prosecution under this subsection. Consent is not a
				defense for any conduct in issue in any prosecution under this
				subsection.
							.
				(b)Cross references
			 to definitionsChapter 47 of
			 title 10, United States Code (the Uniform Code of Military Justice) is
			 amended—
				(1)in section 920b(h)(1) (article 120b(h)(1)),
			 by striking section 920(g) of this title (article 120(g)) and
			 inserting section 920 of this title (article 120); and
				(2)in section 920c(d)(1) (article 120c(d)(1)),
			 by striking section 920(g) of this title (article 120(g))) and
			 inserting section 920 of this title (article 120)).
				
